internal_revenue_service p o box cincinnati oh release number release date date legend x program name y corporation name z organization name department of the treasury employer_identification_number contact person - id number contact telephone number uil b dollars amount c dollars amount d dollars amount e dollars amount f number of awards g number h age j time period k number you-asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students dear our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 letter catalog number 58264e description of your request your letter indicates you will operate an employer-related scholarship program called x the purpose of x is to promote the life-changing impact of an undergraduate education by increasing the opportunities for the most impressive children and grandchildren of full- time employees of y and its subsidiaries x will provide scholarships to children and grandchildren of full-time employees of y and its subsidiaries to pursue a college or university education as well as provide additional resources to help working families provide educational opportunities to their future generations x will not be used by y any y subsidiary or you to recruit employees or induce employees to continue their employment or otherwise follow a course of action sought by y your awards are consistent and further the disinterested purpose of enabling the recipients to obtain an education in their individual capacities solely for their personal benefit the recipients will have no commitment understanding or obligation to undertake studies for the benefit of y or any y subsidiary x will not accomplish any commercial purpose of y or any of its subsidiaries recipients must enroll in a full-time course of study at an accredited four-year college or university but may choose any course of study desired at such college or university study must be at a traditional college or university not at a proprietary or online school you impose minimum requirements for grant eligibility these requirements relate to the purpose of your program and act to limit the selection committee’s consideration to those children or grandchildren of employees who both meet the minimum standards for admission to an education institution for which grants are available and are expected to attend such institution you have an agreement with z indicating that grants funded by you will be administered supervised and paid out by z c of the internal_revenue_code and has been classified as a publicly_supported_organization under the terms of the agreement you will make annual contributions to z to fund scholarships for the children and grandchildren of y’s employees z is exempt from federal_income_tax under section you have set_aside b dollars to ensure x continues to provide educational opportunities and may choose to provide additional funding in the future you anticipate you will annually make in the range of f grants in the total amount of d dollars awards will not be less than c dollars and typically in the range of e dollars you anticipate receiving applications from at least g eligible students based upon preliminary information available to you however your awards will not exceed percent of the number of employees’ children who are eligible e e applicants for such grants e considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year when calculating percent of applicants you will employ the rounding convention of revproc_94_78 you reserve the right to determine the number of awards that letter catalog number 58264e will be less than percent of applicants and or less than percent of the eligible applicants because eligibility for x includes both children and grandchildren of employees of y and its subsidiaries you do not have sufficient information to identify the total number of potential applicants and you are unable to determine with precision how many total students may be eligible in future years you will request y provide information to determine those who may be eligible for grants but have not submitted an application and may from time to time request that y voluntarily provide census information which would identify the pool of potential applicants you also anticipate that the potential pool of eligible applicants will increase over time if necessary you will reduce the number of scholarship awards in order to ensure that the number of awards will be less than percent of applicants considered however you reserve the right to provide additional total annual funding for your program and to change the maximum scholarship award to reflect changing economic circumstances and the cost of an undergraduate education to apply for x individuals must meet the following requirements applicants may not be relatives of your founder your directors or employees of z their affiliates and subcontractors and their relatives e applicants must be high school seniors who will enroll or are enrolled currently in a full-time undergraduate course of study at an accredited four-year college or university for the entire academic year awards are for undergraduate study only applicants must be age h and under e e applicants must be children or grandchildren of full-time employees of y or its subsidiaries and employed by y or its subsidiaries for a minimum of j as of the application deadline alternatively applicants may be previous recipients of an award pursuant to the scholarship program regardless of whether their parent or grandparent continues to be an employee of y or its subsidiaries employment related factors do not affect eligibility e in addition for purposes of determining eligibility an applicant may be required to provide evidence of his or her age and that he or she is a biological child or grandchild legally adopted as a child or grandchild or a stepchild or grandchild of an employee y will publicize x on its website and you will provide information to y’s employees about x the application and instructions are also on y’s website applicants will send their applications directly to a selection committee chosen by z so the committee is completely independent of you the committee will evaluate and select recipients based on consideration of past academic performance and potential unusual personal or family circumstances leadership and participation in school and community activities work letter catalog number 58264e experience statement of career and educational aspirations and goals and an outside appraisal from a high school or college counselor or advisor an instructor or work supervisor financial need is not considered once selected the committee will forward its list of selected recipients to you solely to verify that such recipients comply with the eligibility requirements and that the committee has followed the selection criteria in considering the candidates and in making selections you or the selection committee will make the public announcement of the scholarships you will confirm annually whether you have sufficient funds allocated to provide scholarships to all of the selected recipients you may reduce the number of grants for any particular year but will not increase the number of grants after selection of the recipients only the selection committee may vary the amounts of any grant awarded the scholarships are not renewable but a recipient may reapply each succeeding year for up to k years or until a degree is earned whichever occurs first once you award a scholarship any change in the employment of the recipient’s parents and or grandparents will no longer be relevant to the selection process all recipients under x will enroll in the designated college or university z will provide written notification to scholarship recipients of awards notify the applicants who will not be recipients and mail checks to the applicable college or university of the award the written notice to recipients will contain an explanation of the applicable terms and conditions e e e in the z will collect information regarding your program and you agree to maintain certain information about your program in accordance with code sec_4945 including the following z will send the awards to the recipients payable to the educational institute unlikely event that a student is able to cash the check and then misuse scholarship funds you will terminate the student’s participation in the scholarship program and would attempt to recover the misused funds from the student the information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant allreports and other follow-up data obtained in administering your scholarship program catalog number 58264e basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 use of the scholarship for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants will not exceed percent of the number of employees who are eligible for grants applicants for grants and considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer letter catalog number 58264e e you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you and not cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives you will distribute funds to individuals on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely letter catalog number 58264e director exempt_organizations letter catalog number 58264e
